77 So.3d 949 (2012)
Heidi Beaven LAVESPERE; with her Minor Children, Jacob E. Lavespere, Madison E. Hopkins, and Vanessa E. Hopkins
v.
The Honorable Lisa Woodruff WHITE, Judge, the Family Court, Parish of East Baton Rouge; and or Attending Judicial Staff Members for the Honorable Judge Woodruff White; and Doug Welborne, Clerk for the 19th Judicial District Court, Parish of East Baton Rouge and or Attending Members of the Clerk; and Dean Laves' pere.
No. 2011-OC-2817.
Supreme Court of Louisiana.
January 11, 2012.
Denied.